Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-1469

                     GILBERTO FIGUEROA-PEREA,

                        Plaintiff, Appellant,

                                     v.

                COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                    Torruella, Selya and Lipez,
                          Circuit Judges.


     Salvador Medina De La Cruz on brief for appellant.
     H.S. Garcia, United States Attorney, Camille Velez-Rive,
Assistant U.S. Attorney, and Robert J. Triba, Regional Chief
Counsel, on brief for appellee.



                           October 16, 2003
             Per Curiam.      Claimant Gilberto Figueroa-Perea appeals

from the district court's judgment affirming the denial of Social

Security disability benefits. The Commissioner of Social Security,

in denying such benefits, first determined that although claimant

could not return to his past (heavy) work as a laborer, he

(claimant) nonetheless retained the capacity for the full range of

light work.     Then, using the Medical Vocational Guidelines (the

"Grid"), 20 C.F.R. Part 404, Subpart P, App. 2, as a framework, the

Commissioner concluded that claimant was not disabled.               The only

issue   on    appeal   is    whether,    given     claimant's   nonexertional

impairments -- pain and an adjustment disorder -- reliance on the

Grid was appropriate.

             1. As for his pain, claimant fails to make any developed

argument concerning the decision of the administrative law judge

(ALJ) that the pain did not amount to a significant nonexertional

impairment. As we have warned, "issues averted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

[will be] deemed waived for purposes of appeal."                 F.D.I.C. v.

LeBlanc, 85 F.3d 815, 820 (1st Cir. 1996) (internal quotation marks

and citations omitted).          In any event, the ALJ's decision is

supported by substantial evidence.

             That   is,     although    claimant    has   a   condition   that

reasonably could be expected to produce some pain -- a herniated or

protruding disc at L5-S1 -- the record does not contain any


                                       -2-
evidence that claimant has any neurological deficits or loss of

strength as the result of this condition.                  Further, claimant's

motor and sensory systems have remained intact, and, while one

treating     physician     noted   (unspecified)      muscle     atrophy,    the

examining    neurologist       found   that   claimant's     muscles   had   not

atrophied at all.        Finally, the primary limitation in claimant's

range of motion is that claimant has trouble with forward bending

due, in part, to his pain.         And, as for this limitation, the ALJ

did   credit      claimant's    complaints     of   pain     because   the   ALJ

specifically found that claimant was precluded from activities

which involved constant bending.

            2.     The issues concerning claimant's mental impairment

are governed by our decision in Ortiz v. Secretary of Health and

Human Services, 890 F.2d 520 (1st Cir. 1989) (per curiam), in which

we approved the use of the Grid in circumstances similar to the

case at hand.          In Ortiz, we held that the use of the Grid is

appropriate so long as the claimant's mental impairment does not

"interfere more than marginally with the performance of the full

range of unskilled work." Id. at 526. This determination involves

two distinct inquiries:        "(1) whether a claimant can perform close

to the full range of unskilled work, and (2) whether he can conform

to the demands of a work setting, regardless of the skill level

involved."       Id.




                                       -3-
           The first inquiry concerns a claimant's abilities to (1)

cope   with   simple    instructions,    (2)   deal     with   supervision,

coworkers, and usual work situations, and (3) respond to changes in

the work setting.         Id. (citing Social Security Ruling 85-15).

Here, the mental residual functional capacity (RFC) assessment

rated claimant as having no significant limitations in his capacity

(1) to deal with simple instructions, (2) to sustain an ordinary

routine without special supervision, (3) to remember work-like

procedures, and (4) to get along with coworkers. And, although Dr.

Cotto, the consultative psychiatrist, rated claimant as being

severely limited in his ability to adapt to changes, the RFC

assessment noted only moderate limits in this area. Such conflicts

are for the Commissioner to resolve, not the courts. See Rodriguez

v. Secretary of Health and Human Services, 647 F.2d 218, 222 (1st

Cir. 1981).

           This leaves claimant's capacity to respond to criticism

from supervisors.      The clinical psychologist who completed the RFC

assessment form checked the box on the form entitled "Not Ratable

on Available Evidence."       However, claimant consistently has been

described as cooperative, and no evaluator has reported that

claimant   showed   any    difficulty   with   anger,   hostility,   or   in

accepting directions from the evaluators -- difficulties which

might indicate problems with responding to supervision.           Thus, we

think that there is substantial evidence in the record to support


                                   -4-
a finding that claimant's mental impairment has not resulted in a

substantial loss of his capacity to perform the basic work-related

activities listed in Social Security Ruling 85-15.       See Ortiz, 890

F.2d at 526 (only a "substantial loss of ability to meet any of

these   basic   work-related   activities   would   severely   limit   the

potential occupational base").

            In relation to the second inquiry, which involves "a

claimant's ability to accommodate the demands of a work setting per

se," the Commissioner has stated that "the mentally impaired may

cease to function effectively when facing such demands as getting

to work regularly . . . and remaining in the workplace for a full

day . . . ."     Id. at 527 (internal quotation marks and citation

omitted).   Here, the mental RFC assessment indicates that claimant

is moderately limited in (1) performing within a schedule, (2)

keeping up regular attendance, and (3) completing a normal work

week without interruptions and without an unreasonable number of

rest periods; further, both the RFC assessment and Dr. Cotto's

evaluation noted that claimant had moderate limitations in his

ability to maintain concentration for extended periods.          Because

the claimant in Ortiz also was moderately limited in all of the

these areas, see id. at 527, the record supports the finding that

claimant retained the capacity to accommodate to the demands of any

work setting, regardless of the skill level of the work involved.




                                  -5-
             Based   on   the   foregoing,    and    according    the   proper

deference to the Commissioner's decision, we conclude that reliance

on the Grid was permitted in this case.             That is, although both

claimant's pain and adjustment disorder imposed some limitations,

there   is   substantial    evidence   in    the    record   to   support   the

Commissioner's decision that these limitations were not significant

enough to require the testimony of a vocational expert.                     The

judgment of the district court is affirmed.




                                     -6-